    Case 1:21-cr-00115-JTN ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,

              vs.

JOSE ANTONIO FRANCO-MORALES,

                        Defendant.
--------------'/                                           INDICTMENT

       The Grand Jury charges:

                                     Alien Felon Reentry

       On or about April 28, 2021, in Van Buren County, in the Western District of Michigan,

Southern Division,

                             JOSE ANTONIO FRANCO-MORALES,

being an alien who had previously been removed after having been convicted of a felony offense,

was found in the United States without having obtained the express prior consent of the Attorney

General or the Secretary of Homeland Security to return or reapply for admission.

8 U.S.C. § 1326(a)
8 U.S.C. § 1326(b)(l)




                                                   GRAND JURY FOREPERSON




UJ:Jr��j)
ANDREW BYERLY BIRGE




DONALD DANIELS
Assistant United States Attorney
